                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6
                                                                          7                                IN THE UNITED STATES DISTRICT COURT
                                                                          8
                                                                                                    FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          9
                                                                         10
                                                                              MARIO WILLIAMS; JOHN                                     No. C 18-5787 WHA (PR)
                                                                         11   HUNTER,
United States District Court




                                                                                                                                       ORDER OF SERVICE
                                                                                              Plaintiff,
                               For the Northern District of California




                                                                         12
                                                                         13     v.
                                                                         14   SCOTT KERNAN; RON DAVIS; Y.
                                                                              SAMARA; R. BROOMFIELD; T.
                                                                         15   BOERUM; N. WALKER,
                                                                         16                   Defendants.
                                                                                                                      /
                                                                         17
                                                                         18                                               INTRODUCTION
                                                                         19           Plaintiffs are California prisoners who jointly filed this pro se civil rights case under 42
                                                                         20   U.S.C. 1983 alleging that defendants violated their constitutional rights. They are granted leave
                                                                         21   to proceed in forma pauperis in a separate order. Plaintiffs appear to want to pursue this action
                                                                         22   jointly, despite the difficulties of jointly litigating pro se while incarcerated, plaintiffs appear to
                                                                         23   want to do so. They have thus far shown the ability to do so by both signing a complaint, and
                                                                         24   each submitting their own application to proceed in forma pauperis. Accordingly, they will be
                                                                         25   allowed to prosecute this case jointly, but they must continue to both sign their pleadings or
                                                                         26   each file separate ones; they are not attorneys so they may not represent each other, nor may
                                                                         27   either plaintiff file a pleading on behalf of the other. For the reasons discussed below, the
                                                                         28   complaint is ordered served upon defendants.
                                                                          1                                               ANALYSIS
                                                                          2   A.      STANDARD OF REVIEW
                                                                          3           Federal courts must engage in a preliminary screening of cases in which prisoners seek
                                                                          4   redress from a governmental entity or officer or employee of a governmental entity. 28 U.S.C.
                                                                          5   1915A(a). In its review the court must identify any cognizable claims, and dismiss any claims
                                                                          6   which are frivolous, malicious, fail to state a claim upon which relief may be granted, or seek
                                                                          7   monetary relief from a defendant who is immune from such relief. Id. at 1915A(b)(1),(2). Pro
                                                                          8   se pleadings must be liberally construed. Balistreri v. Pacifica Police Dep't, 901 F.2d 696, 699
                                                                          9   (9th Cir. 1990).
                                                                         10           Federal Rule of Civil Procedure 8(a)(2) requires only "a short and plain statement of the
                                                                         11   claim showing that the pleader is entitled to relief." "Specific facts are not necessary; the
United States District Court
                               For the Northern District of California




                                                                         12   statement need only '"give the defendant fair notice of what the . . . . claim is and the grounds
                                                                         13   upon which it rests."'" Erickson v. Pardus, 127 S. Ct. 2197, 2200 (2007) (citations omitted).
                                                                         14   Although in order to state a claim a complaint “does not need detailed factual allegations, . . . a
                                                                         15   plaintiff's obligation to provide the 'grounds of his 'entitle[ment] to relief' requires more than
                                                                         16   labels and conclusions, and a formulaic recitation of the elements of a cause of action will not
                                                                         17   do. . . . Factual allegations must be enough to raise a right to relief above the speculative
                                                                         18   level." Bell Atlantic Corp. v. Twombly, 127 S. Ct. 1955, 1964-65 (2007) (citations omitted). A
                                                                         19   complaint must proffer "enough facts to state a claim for relief that is plausible on its face." Id.
                                                                         20   at 1974.
                                                                         21           To state a claim under 42 U.S.C. 1983, a plaintiff must allege two essential elements:
                                                                         22   (1) that a right secured by the Constitution or laws of the United States was violated, and (2)
                                                                         23   that the alleged deprivation was committed by a person acting under the color of state law.
                                                                         24   West v. Atkins, 487 U.S. 42, 48 (1988).
                                                                         25   B.      LEGAL CLAIMS
                                                                         26          When liberally construed, plaintiffs’ allegations that they were treated differently from
                                                                         27   other inmates of different races and ethnic backgrounds, and that defendants deprived them of
                                                                         28
                                                                                                                                2
                                                                          1   privileges and time credits without adequate procedural safeguards, state cognizable claims for
                                                                          2   the violation of their rights to equal protection and due process.
                                                                          3                                            CONCLUSION
                                                                          4          For the reasons set out above, it is hereby ordered as follows:
                                                                          5          1. The clerk shall issue summons and the United States Marshal shall serve, without
                                                                          6   prepayment of fees, a copy of the signed complaint (with all attachments thereto, and a copy of
                                                                          7   this order upon defendants Director Scott Kernan at the California Department of
                                                                          8   Corrections and Rehabilitation in Sacramento, California and Warden Ron Davis, Nurse
                                                                          9   N. Walker, Correctional Captain T. Boerum, Associate Warden Y. Samara, and Chief
                                                                         10   Deputy Warden R. Broomfield at San Quentin State Prison. A courtesy copy of the
                                                                         11   complaint with attachments and this order shall also be mailed to the California Attorney
United States District Court
                               For the Northern District of California




                                                                         12   General’s Office.
                                                                         13          2. Defendants shall file an answer in accordance with the Federal Rules of Civil
                                                                         14   Procedure.
                                                                         15          3. In order to expedite the resolution of this case:
                                                                         16                  a. No later than 91 days from the date this order is filed, defendants shall file a
                                                                         17   motion for summary judgment or other dispositive motion. If defendants are of the opinion that
                                                                         18   this case cannot be resolved by summary judgment, they shall so inform the court prior to the
                                                                         19   date the summary judgment motion is due. All papers filed with the court shall be promptly
                                                                         20   served on the plaintiffs.
                                                                         21                  b. Plaintiffs’ opposition to the dispositive motion, if any, shall be filed with the
                                                                         22   court and served upon defendants no later than 28 days from the date of service of the motion.
                                                                         23   Plaintiffs must read the attached page headed “NOTICE -- WARNING,” which is provided to
                                                                         24   them pursuant to Rand v. Rowland, 154 F.3d 952, 953-954 (9th Cir. 1998) (en banc), and
                                                                         25   Klingele v. Eikenberry, 849 F.2d 409, 411-12 (9th Cir. 1988). If plaintiffs file a joint
                                                                         26   opposition they must both sign it or it will only be considered on behalf of the signed
                                                                         27   plaintiff. Alternatively they may each submit separate signed oppositions, each of which
                                                                         28
                                                                                                                                3
                                                                          1   must comply with the deadlines and rules governing such an opposition. Failure to do so
                                                                          2   may result in the grant of defendants’ summary judgment motion against one or both of
                                                                          3   them.
                                                                          4                  c. Defendants shall file a reply brief no later than 14 days after the date of
                                                                          5   service of the opposition.
                                                                          6                  d. The motion shall be deemed submitted as of the date the reply brief is due. No
                                                                          7   hearing will be held on the motion unless the court so orders at a later date.
                                                                          8                  e. Along with his motion, defendants shall file proof that they served plaintiffs
                                                                          9   the Rand warning at the same time they served them with their motion. Failure to do so will
                                                                         10   result in the summary dismissal of their motion.
                                                                         11           4. All communications by the plaintiffs with the court must be served on defendants, or
United States District Court
                               For the Northern District of California




                                                                         12   defendants’ counsel once counsel has been designated, by mailing a true copy of the document to
                                                                         13   defendants or defendants’ counsel.
                                                                         14           5. Discovery may be taken in accordance with the Federal Rules of Civil Procedure. No
                                                                         15   further court order under Federal Rule of Civil Procedure 30(a)(2) or Local Rule 16-1 is required
                                                                         16   before the parties may conduct discovery.
                                                                         17           6. It is the plaintiffs’ responsibility to prosecute this case. Plaintiffs must each keep the
                                                                         18   court informed of any change of address and must comply with the court's orders in a timely
                                                                         19   fashion. Failure to do so may result in the dismissal of this action for failure to prosecute
                                                                         20   pursuant to Federal Rule of Civil Procedure 41(b).
                                                                         21           7. All papers filed by plaintiffs must be signed by both, or they will only be considered
                                                                         22   filed on behalf of the plaintiff who signed. Plaintiffs may each separately file their own signed
                                                                         23   pleading, but they will not be granted additional time to do so.
                                                                         24           IT IS SO ORDERED.
                                                                         25
                                                                              Dated: November 19           , 2018.
                                                                         26                                                          WILLIAM ALSUP
                                                                                                                                     UNITED STATES DISTRICT JUDGE
                                                                         27
                                                                         28
                                                                                                                                 4
                                                                          1                         NOTICE -- WARNING (SUMMARY JUDGMENT)
                                                                          2           If defendants move for summary judgment, they are seeking to have your case dismissed.
                                                                          3   A motion for summary judgment under Rule 56 of the Federal Rules of Civil Procedure will, if
                                                                          4   granted, end your case.
                                                                          5           Rule 56 tells you what you must do in order to oppose a motion for summary judgment.
                                                                          6   Generally, summary judgment must be granted when there is no genuine issue of material
                                                                          7   fact--that is, if there is no real dispute about any fact that would affect the result of your case, the
                                                                          8   party who asked for summary judgment is entitled to judgment as a matter of law, which will
                                                                          9   end your case. When a party you are suing makes a motion for summary judgment that is
                                                                         10   properly supported by declarations (or other sworn testimony), you cannot simply rely on what
                                                                         11   your complaint says. Instead, you must set out specific facts in declarations, depositions, answers
United States District Court
                               For the Northern District of California




                                                                         12   to interrogatories, or authenticated documents, as provided in [current Rule 56(c)], that
                                                                         13   contradict the facts shown in the defendant's declarations and documents and show that there is a
                                                                         14   genuine issue of material fact for trial. If you do not submit your own evidence in opposition,
                                                                         15   summary judgment, if appropriate, may be entered against you. If summary judgment is granted,
                                                                         16   your case will be dismissed and there will be no trial.
                                                                         17
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28
                                                                                                                                 5
